DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a lighting device of a motor vehicle comprised of, in part, a second module configured to project a second pixelated road writing beam, a third module configured to project a third cut-off low beam, characterized in that the first, second and third modules are arranged such that the first and second beams overlap at least partially vertically; and the second and third beams overlap at least partially vertically; wherein each pixelated beam has a vertical amplitude of at least 5⁰ and a horizontal amplitude of at least 5⁰. Claims 2-7 and 9-11 are allowed due to their dependency upon claim 1. 
Regarding claim 12, the prior art of record fails to teach or suggest an adaptive driving beam assembly that applies pixelated lighting of a motor vehicle comprised of, in part, a second module configured to project a second pixelated road writing beam; and a third module configured to project a third cut-off low-beam, characterized in that the first, second and third modules are arranged such that the first and second beams overlap vertically at least in a partial amount, and characterized in that the second and third beams overlap at least vertically at least in a partial amount.
See the applicant’s response to arguments filed on 11/30/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875